Case 19-12809-JKS             Doc 313-1 Filed 03/22/19 Entered 03/22/19 18:08:41                           Desc
                                   Proposed Order Page 1 of 5


    UNITED STATES BANKRUPTCY COURT
    FOR THE DISTRICT OF NEW JERSEY
    Caption in compliance with D.N.J. LBR 9004-1
    GIBBONS P.C.
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com
    Counsel to the Debtors
    and Debtors-in-Possession


    In re:                                                        Chapter 11

    NEW ENGLAND MOTOR FREIGHT, INC., et                           Case No. 19-12809 (JKS)
    al.,
                                                                  (Jointly Administered)
                                       1
                            Debtors.



                 ORDER PURSUANT TO SECTIONS 105(a) AND 363(b) OF THE
               BANKRUPTCY CODE AND BANKRUPTCY RULES 2002(a)(3) AND
              9019 AUTHORIZING THE ESTABLISHMENT OF PROCEDURES TO
              COMPROMISE AND SETTLE CERTAIN ACCOUNTS RECEIVABLE
             AND OFFSET CERTAIN CUSTOMER CLAIMS RELATING THERETO


                 The relief set forth on the following pages, numbered two (2) through and including

five (5), is hereby ORDERED.




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport,
Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC
(4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF
Logistics, LLC (4666).
 Case 19-12809-JKS          Doc 313-1 Filed 03/22/19 Entered 03/22/19 18:08:41                 Desc
                                 Proposed Order Page 2 of 5
Page:       2
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Order Authorizing the Establishment of Procedures to Compromise and Settle
And
            Accounts Receivable and Customer Claims

       Upon consideration of the motion (the “Motion”),1 of New England Motor Freight, Inc.

and its affiliated debtors, as debtors and debtors in possession (the “Debtors”) for entry of an order

pursuant to sections 105(a) and 363(b) of title 11 of the United States Code (the “Bankruptcy

Code”) and Rules 2002(a)(3) and 9019(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), establishing certain procedures to compromise and settle certain accounts

receivable and offset certain customer claims relating thereto; and the Court having jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference to

the Bankruptcy Court Under Title 11 of the United States District Court for the District of New

Jersey as amended on September 18, 2012 (Simandle, C.J.); and venue being proper in this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and this matter being a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and notice of the Motion being sufficient under the circumstances; and it

appearing that no other or further notice need be provided; and after due deliberation and sufficient

cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      Pursuant to Bankruptcy Rule 9019, the Debtors shall be, and hereby are, authorized

to compromise and settle A/R and any Claims related thereto in accordance with the following

procedures (the “A/R Settlement Procedures”):


                a.      With respect to compromises in which the Debtors agree to reduce the
                        amount to be collected on account of a customer’s A/R (due to the setoff
                        of Credits or otherwise) by an amount that is equal to or less than (i)

1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Motion.
Case 19-12809-JKS            Doc 313-1 Filed 03/22/19 Entered 03/22/19 18:08:41                Desc
                                  Proposed Order Page 3 of 5
Page:       3
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Order Authorizing the Establishment of Procedures to Compromise and Settle Certain
            Accounts Receivable and Offset Certain Customer Claims Relating Thereto

                       $10,000, or (ii) 15% of the aggregate face amount of such A/R, as
                       reflected on the Debtors’ books and records, the Debtors shall be
                       authorized to enter into such compromises without advance notice or the
                       prior approval of this Court, provided, however, that the Debtors shall
                       provide to counsel to the Committee and the U.S. Trustee, on a monthly
                       basis, a schedule listing all such compromises reached during the prior
                       month as set forth below.

                b.     With respect to compromises in which the Debtors agree to reduce the
                       amount to be collected on account of a customer’s A/R (due to the setoff
                       of Credits or otherwise) by an amount that is between (i) $10,000 and
                       $100,000, and (ii) greater than 15% of the face amount of such A/R, as
                       reflected on the Debtors’ books and records:

                       (i)      The Debtors shall provide advance written notice of each
                                such proposed compromise along with a summary of the key
                                terms thereof (the “Settlement Summary”) to counsel to the
                                Committee and the U.S. Trustee.

                       (ii)     If either (a) the Committee or (b) the U.S. Trustee objects to
                                the proposed compromise within five (5) business days of the
                                Debtors’ provision of the Settlement Summary, the Debtors
                                may either: (x) renegotiate the settlement and re-submit a
                                revised Settlement Summary to the Committee and U.S.
                                Trustee reflecting the new terms (in which case the Committee
                                and U.S. Trustee shall have three (3) additional business days
                                within which to submit a further objection to the Settlement
                                Summary); or (y) file a motion pursuant to Bankruptcy Rule
                                9019 with the Court seeking approval of the existing
                                Settlement Summary on no less than seven (7) calendar days’
                                notice to the parties that received the Settlement Summary. If
                                no objections are filed to the Motion, the court may enter an
                                order approving the proposed settlement without a hearing.

                       (iii)    In the absence of an objection to a notice of the Settlement
                                Summary within the applicable timeframe established
                                above, the Debtors shall be deemed authorized to settle the
                                claim as provided in the Settlement Summary without prior
                                Court approval.

                c.     With respect to compromises in which the Debtors agree to reduce the
                       amount to be collected on account of a customer’s A/R (due to the setoff
                       of Credits or otherwise) by an amount that greater than (i) $100,000 and
Case 19-12809-JKS            Doc 313-1 Filed 03/22/19 Entered 03/22/19 18:08:41               Desc
                                  Proposed Order Page 4 of 5
Page:       4
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Order Authorizing the Establishment of Procedures to Compromise and Settle Certain
            Accounts Receivable and Offset Certain Customer Claims Relating Thereto

                       (ii) greater than 15% of the face amount of such A/R, as reflected on the
                       Debtors’ books and records:

                       (i)      The Debtors shall file with the Court a notice of such
                                compromise and a proposed order approving same on not less
                                than seven (7) calendar days’ notice, but will not be required to
                                file a motion pursuant to Bankruptcy Rule 9019.

                       (ii)     Absent an objection to the proposed settlement, the Court may
                                enter an order approving the proposed settlement without
                                further notice or a hearing. If there is an objection to a
                                proposed settlement covered by this paragraph, the Debtors
                                may either: (a) renegotiate the settlement and file a revised
                                notice of compromise with the Court on no less than seven (7)
                                calendar days’ notice; or (b) file a motion pursuant to
                                Bankruptcy Rule 9019 with the Court seeking approval of the
                                existing settlement on no less than seven (7) calendar days’
                                prior notice to counsel to the Committee and the U.S. Trustee.

                       (iii)    Absent an objection to a revised notice of proposed settlement
                                or a motion pursuant to Bankruptcy Rule 9019, as applicable,
                                the Court may enter an order approving the proposed
                                settlement without a hearing.
       3.      On a monthly basis, the Debtors will provide reports (the “Monthly Reports”) of

all settlements entered into by the Debtors during such month pursuant to the A/R Settlement

Procedures to counsel to the Committee, on a professionals’ eyes only basis, and the U.S. Trustee;

provided, that no such report will be provided if no such settlements have been entered into during

the prior month.

       4.      The Monthly Reports shall set forth the name of the party with whom the Debtors

have settled, the face amount of the A/R as reflected in the Debtors’ books and records, and the

amounts for which the A/R ultimately were settled.

       5.      The Debtors are authorized, but not directed, to compromise and settle A/R and

claims for Credits consistent with the A/R Settlement Procedures set forth herein; provided, that,
Case 19-12809-JKS          Doc 313-1 Filed 03/22/19 Entered 03/22/19 18:08:41                Desc
                                Proposed Order Page 5 of 5
Page:       5
Debtors:    New England Motor Freight, Inc., et al.
Case No.:   19-12809 (JKS)
Caption:    Order Authorizing the Establishment of Procedures to Compromise and Settle Certain
            Accounts Receivable and Offset Certain Customer Claims Relating Thereto

for the avoidance of doubt, nothing herein shall preclude the Debtors from settling any claims of

or against their estates upon further application to the Court. The Debtors may not use the A/R

Settlement Procedures to compromise and settle any claims held by the Debtors’ insiders as

defined in 11 U.S.C. § 101(31), affiliates, or equity holders.

       6.      Unless otherwise stated in a settlement of a A/R, the Debtors reserve and do not

waive any and all rights the Debtors may have with respect to their customers and the A/R.

       7.      Notwithstanding Bankruptcy Rule 6004(h) or any other applicable Bankruptcy

Rules, this Order shall be effective immediately upon entry.

       8.      This Court retains jurisdiction over any and all matters or disputes with respect to

any of the relief granted in this Order.
